MUHAMMAD BASHIR, formerly of ELIZABETH, who was admitted to bar of this State in 1987, having been temporarily suspended from the practice of law since July 27, 2015, by Orders of this Court filed June 24, 2015, and September 8, 2017;
And the Office of Attorney Ethics having reported to the Court that service of the 2017 petition for temporary suspension and the Supreme Court's Order filed September 8, 2017, was not effectuated and having requested that the Order of temporary suspension filed September 8, 2017, be vacated;
And good cause appearing;
It is ORDERED that the Order of temporary suspension filed September 8, 2017, is hereby vacated; and it is further
ORDERED that MUHAMMAD BASHIR remain suspended from the practice of law pursuant to the Order of the Court filed June 24, 2015, and pending his compliance with the determination of the District XII Fee Arbitration Committee in District Docket No. XII-2013-0029F, and payment of the sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys.